Citation Nr: 0606604	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-15 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee condition.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1953 to 
August 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board notes that, in an unappealed February 2000 rating 
decision, the RO denied the veteran's claim for service 
connection for a left knee condition.  He was notified and 
there was no timely appeal.  That determination is final, and 
may not be reopened without evidence deemed to be new and 
material.  The current appeal comes before the Board, in 
pertinent part, from the RO rating decision of January 2003 
that denied the veteran's claim for service connection for a 
left knee condition.

The Board points out in this regard, however, that in January 
2003, it appears that the RO implicitly considered the claim 
as reopened.  However, before the Board may reopen a 
previously denied claim, it must conduct an independent 
review of the evidence to determine whether new and material 
evidence has been submitted sufficient to reopen a prior 
final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed.Cir. 1996); Jackson v. Principi, 265 
F. 3d 1366 (Fed.Cir. 2001); see also VAOPGCPREC 05-92.  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis V. Brown, 4 Vet. App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board is whether the previously denied claim 
ought to be reopened.  38 U.S.C.A. § 5108 (West 2002).


FINDINGS OF FACT

1.  An unappealed February 2000 RO decision denied 
entitlement to service connection for a left knee condition.  
The veteran was provided notice of the decision.

2.  The evidence added to the record since the February 2000 
RO decision is cumulative and redundant and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a left knee condition.


CONCLUSION OF LAW

The February 2000 RO rating decision that denied entitlement 
to service connection for the left knee is final, and new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for the left knee.  
38 U.S.C.A. §§ 5100-5103A, 5106-7, 5108, 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
The VCAA and implementing regulations apply to the case at 
hand, and the requirements therein appear to have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in May 2002 and May 2005.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In these 
letters, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  


II.  New and Material Evidence

The RO, in a February 2000 determination, denied the 
veteran's claim for service connection for a left knee 
condition.  The RO found at that time that the evidence of 
record did not show any left knee injury while the veteran 
was in service.  The veteran, after notice from the RO also 
dated February 2000, did not appeal the RO's decision, and it 
became final.

The evidence of record at the time of the RO's February 2000 
decision that denied entitlement to service connection for 
the left knee included the veteran's service medical records 
(SMRs).  

The SMRs are not referable to a diagnosis of, or treatment 
for, a left knee disorder.  Further, when the veteran was 
examined for discharge from service in 1972, no left knee 
condition was noted.  

Post service, a September 1984 private treatment record 
reflects the veteran's complaints of pain in the left knee 
for two days.  The knee was swollen and warm and markedly 
tender over the patella.  Gouty arthritis was assessed.  In 
October 1984, three treatment records refer to the veteran's 
complaints of continued pain and swelling in the left knee.  
L.J.R., M.D., said that X-rays showed some joint effusion 
before the knee no longer bothered the veteran.  Gouty 
arthritis was treated with medications.  

A private medical record dated February 1985 refers to a 
complaint that both knees were swollen.  The veteran said 
that the right knee was swollen for three weeks while the 
left knee was only swollen that day.  Dr. L.J.R. said this 
condition was due to a fall in icy weather and gouty 
arthritis.

In December 1990, the veteran, who was 56 years old, 
underwent a VA examination.  He complained of occasional 
constant pain in his left knee.  On examination, the left 
knee was unremarkable with full flexion and extension.  There 
was no effusion or tenderness.  The pertinent diagnosis was 
hypertension and gout.

The veteran underwent a VA examination in May 1995 for 
hypertension and an aneurysm.  The exam was negative for any 
reference to difficulties with the left knee.

An April 1996 private medical record reflects both a swollen 
left elbow and left knee.  On examination, the physician 
noted some joint effusion of the left knee which was warm and 
tender.  The private physician suspected gouty arthritis and 
joint effusion.

A VA outpatient record dated May 1996 reflects the veteran 
had gout in the left knee.

In October 1999, the veteran underwent a VA examination which 
was negative for any reference to his left knee.

The February 2000 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
February 2000 decision, which was the last final adjudication 
that disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a)).  Since the veteran's request to reopen his 
current claim was filed in February 2002, the regulations in 
effect since August 29, 2001 apply.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

As noted, an application to reopen the veteran's current 
claim was received by the RO in February 2002.  The evidence 
added to the record includes VA medical records and 
examination reports, dated from August 2001 to June 2003, and 
the veteran's written statements in support of his claim.

VA outpatient treatment records, dated from August 2001 to 
September 2002, include an August 2002 entry noting the 
veteran's complaint that his left knee bothered him on 
occasion.  He said a metal bolt went through his left knee 
during combat in Vietnam in 1968 or 1969.

The veteran underwent a VA examination in September 2002.  He 
said he injured his left knee while in the military.  While 
working on an aircraft, a stand broke and he was treated in 
the field.  Subsequently he did not reinjure the knee.  He 
complained that his knee was swollen at times and that the 
kneecap and sides of the knee were painful all of the time.  
The knee occasionally gave way and would lock up if the 
veteran stood in one position for too long a time.  He did 
not wear a brace.  On examination, there was no swelling or 
laxity.  X-rays revealed a mild narrowing of the medial joint 
with suprapatellar joint effusion, and the VA examiner, who 
reviewed the claims file, diagnosed mild degenerative joint 
disease (DJD) of the left knee.  

A February 2003 VA outpatient record notes the veteran 
complained of periodic flares with his left knee and great 
toes.  He took medication for gout.  The nurse practitioner 
assessed DJD in the left knee that could have been due in 
part to a previous injury.  In a March 2003 signed statement, 
the nurse practitioner said the veteran's left knee arthritis 
may have been due in part to a previous injury.

The veteran underwent a VA examination in June 2003.  The 
report indicates the VA physician reviewed the veteran's 
medical records.  The veteran said he injured his left knee 
while a crew chief in Vietnam when his team recovered an 
aircraft from an artillery site in 1970.  He said he rolled a 
maintenance stand, his foot slipped, and a bolt went from the 
lateral toward the medial aspect of his left knee.  He was 
taken to a field hospital for treatment.  He said he received 
a tetanus shot and was able to continue duty.  

The veteran complained of pain in his left knee, especially 
with rain and cold weather.  The VA examiner expressed some 
misgivings about why another VA examination was being 
conducted because service medical records were negative for 
left knee complaints, treatment or diagnosis.  X rays 
revealed mild DJD in one joint of the left knee, but no 
significant changes since the September 2002 VA exam.  

The VA examiner opined that the condition of the veteran's 
left knee was not related to his service and that there was 
no in-service injury to the left knee.  The VA physician 
referred to the February and March 2003 notes written by the 
VA nurse practitioner and noted that they were made without 
access to the claims file.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
the left knee essentially fails to address the inadequacies 
of the veteran's claim at the time of the prior denial in 
February 2000.  In this respect, the additional evidence 
submitted does not suggest that the veteran had a left knee 
disorder due to service, and the VA medical records and 
medical reports do not support the veteran's contentions that 
such a disorder was incurred in or related to his period of 
active service.

Consequently, the Board finds that the evidence received 
since the February 2000 RO decision regarding the claim for 
service connection for a left knee condition is cumulative 
and redundant of the evidence previously considered by the RO 
and does not raise a reasonable possibility of substantiating 
the claim for service connection for the left knee to warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the February 2000 RO decision to deny 
service connection for the left knee condition is not new and 
material, it follows that the claim for service connection 
for the left knee may not be reopened.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for the left knee is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


